DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/461425 filed on 11/08/2021. Claims 1-20 are pending and have been examined in this office action. Claims 1, 13, and 19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 11/08/2021, with respect to the rejection of claims 1, 13, and 19 under Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of BOGOLEA et al. WO 2017201490 (“BOGOLEA”).
BOGOLEA teaches the amended limitation for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment, (see at least [¶ 00138] The system can also generate a planogram layout that defines relative locations of a map elevations (or other virtual or visual representations) of shelving structures within the store. For example, the system can link an elevation map to a shelving structure identified in the floor map based on coordinates stored in metadata of optical data captured by the robotic system and later combined into an image from which the elevation map of the shelving structure was generated. The system can repeat this process to link each elevation map to a shelving structure (or other storage element) in the floor map.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton et al. U.S. Patent No. 9,158,975 (“Lipton”) in view of Meredith et al. U.S. Patent No. 9,380,425 (“Meredith”) and BOGOLEA et al. WO 2017201490 (“BOGOLEA”).
Regarding claim 1 as best understood, Lipton discloses a non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform a method of generating an interactive map of an indoor location, the method comprising:
receiving multiple different images of an environment within the indoor location, wherein the images are received from multiple security cameras placed within the indoor location and configured to take the multiple different images of the FIG. 1 illustrates an exemplary automated video surveillance system 100. A video camera 102 may be positioned to view an area of a retail enterprise to obtain video data. Optionally, the video data from the video camera 102 may be stored in a video database 104.)
combining the multiple different images to create a combined image that presents an aerial view of the environment within the indoor location; (see at least [column 6, line 41-48] The exemplary automated video surveillance system of the invention may combine information and video primitives from multiple cameras. This can enable applications like cross-camera tracking of targets. Data from multiple cameras can be combined and all applications listed above applied to the combined information. This way the shopping habit of customers may be analyzed in more details than just relying on a single camera.)
identifying multiple layout features within the combined image of the environment within the indoor location; and (see at least [column 6 line 31-40] The exemplary automated video surveillance system of the invention may employ low-level video analytics algorithms to process the video feeds to extract all of the objects of interest, whilst ignoring any irrelevant background motion. These objects of interest may be described via a set of “video primitives, which may be a text description of all of the objects and observable features within a video. These video primitives also may include descriptions of the objects, their locations, Velocities, shape, colors, location of body parts, etc.)

estimating positions of one or more walkable paths within the indoor location relative to the multiple layout features; and (see at least [col. 8, line 54-67] Still another referenced function of the present technology, also described in more detail below (e.g., in connection with FIG. 7) is generating an architecture map and/or a walking path map. The architectural map can be referred to by other names and need not include entirely, or at all, what may be considered by some to be architectural features. Features can include, depending on the area (e.g., areas including indoor and/or outdoor portions), billboards, bus stop stands, trees, hills, cliffs, fencing, other barriers, man-made or natural, the like, and other. Other names for this map include, e.g., an architectural layout, a structural map or layout, a layout, an area layout, a layout map, an area layout map, the like, or other.)
wherein the generated interactive map depicts a layout of the environment within the indoor location that includes the one or more walkable paths, and wherein the generated interactive map provides an interactive display of the environment within the indoor location (see at least [col. 25, line 40-48] At block 608, the location determined can be communicated as desired. Such as by providing the information via a display 302 and/or audio device 328 (e.g., speaker) of the subject device 300 for advising a user of the subject device 300. Communicating the location determined can also include, e.g., sending the location information to a destination device, such as a remote server 200, being the same or different than the server 200 that may have been involved with the method 400, 500, 600 up to this point. AND [col. 10, line 65 – col. 11, line 5] As illustrated in FIG. 3, the mobile device 300 includes a display 302 for displaying multimedia Such as, for example, application graphical user interfaces (GUIs), text, images, US 9,380,425 B2 11 Video, telephony functions such as Caller ID data, setup functions, menus, music, metadata, messages, wallpaper, graphics, Internet content, device status, preferences settings, map and location data, routes and other directions, points of interest (POI), and the like.)
Thus, Lipton discloses a computer-readable medium for generating a map of an indoor environment using different images obtained from the location security cameras. Meredith teaches a computer-readable medium for generating a map of the environment based on the layout features identified.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of Meredith to generate a map of the indoor environment based on layout features identified. Doing so allows for a more accurate representation of the indoor location like a retail store.
Lipton fails to explicitly disclose a non-transitory computer readable medium for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment. However, BOGOLEA teaches generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment, (see at least [¶ 00138] The system can also generate a planogram layout that defines relative locations of a map elevations (or other virtual or visual representations) of shelving structures within the store. For example, the system can link an elevation map to a shelving structure identified in the floor map based on coordinates stored in metadata of optical data captured by the robotic system and later combined into an image from which the elevation map of the shelving structure was generated. The system can repeat this process to link each elevation map to a shelving structure (or other storage element) in the floor map.)
Thus, Lipton discloses a computer-readable medium for generating a map of an indoor environment using different images obtained from the location security cameras. BOGOLEA teaches a non-transitory computer readable medium for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of BOGOLEA for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment. Doing so allows for a more accurate representation of the indoor location like a retail store.

Regarding claim 13 as best understood, Lipton discloses method of creating a digital map of a retail environment, the method comprising:
accessing images of a retail environment captured via multiple security cameras placed within the retail environment; (see at least [column 7, line 1-5] FIG. 1 illustrates an exemplary automated video surveillance system 100. A video camera 102 may be positioned to view an area of a retail enterprise to obtain video data. Optionally, the video data from the video camera 102 may be stored in a video database 104.)
creating an aerial, wide area, view of the retail environment by stitching together the accessed images; (see at least [column 6, line 41-48] The exemplary automated video surveillance system of the invention may combine information and video primitives from multiple cameras. This can enable applications like cross-camera tracking of targets. Data from multiple cameras can be combined and all applications listed above applied to the combined information. This way the shopping habit of customers may be analyzed in more details than just relying on a single camera.)
identifying multiple layout features within the created aerial view of the retail environment; and (see at least [column 6 line 31-40] The exemplary automated video surveillance system of the invention may employ low-level video analytics algorithms to process the video feeds to extract all of the objects of interest, whilst ignoring any irrelevant background motion. These objects of interest may be described via a set of “video primitives, which may be a text description of all of the objects and observable features within a video. These video primitives also may include descriptions of the objects, their locations, Velocities, shape, colors, location of body parts, etc.)
Lipton fails to explicitly disclose a method for generating a map of the environment based on the layout features identified. However, Meredith teaches:
estimating positions of one or more walkable paths within the retail environment relative to the multiple layout features; and (see at least [col. 8, line 54-67] Still another referenced function of the present technology, also described in more detail below (e.g., in connection with FIG. 7) is generating an architecture map and/or a walking path map. The architectural map can be referred to by other names and need not include entirely, or at all, what may be considered by some to be architectural features. Features can include, depending on the area (e.g., areas including indoor and/or outdoor portions), billboards, bus stop stands, trees, hills, cliffs, fencing, other barriers, man-made or natural, the like, and other. Other names for this map include, e.g., an architectural layout, a structural map or layout, a layout, an area layout, a layout map, an area layout map, the like, or other.)
the two-dimensional map depicting layout of the retail environment that includes the one or more walkable paths (see at least [col. 25, line 40-48] At block 608, the location determined can be communicated as desired. Such as by providing the information via a display 302 and/or audio device 328 (e.g., speaker) of the subject device 300 for advising a user of the subject device 300. Communicating the location determined can also include, e.g., sending the location information to a destination device, such as a remote server 200, being the same or different than the server 200 that may have been involved with the method 400, 500, 600 up to this point. AND [col. 10, line 65 – col. 11, line 5] As illustrated in FIG. 3, the mobile device 300 includes a display 302 for displaying multimedia Such as, for example, application graphical user interfaces (GUIs), text, images, US 9,380,425 B2 11 Video, telephony functions such as Caller ID data, setup functions, menus, music, metadata, messages, wallpaper, graphics, Internet content, device status, preferences settings, map and location data, routes and other directions, points of interest (POI), and the like.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of Meredith to generate a map of the indoor environment based on layout features identified. Doing so allows for a more accurate representation of the indoor location like a retail store.
Lipton fails to explicitly disclose a method for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment. However, BOGOLEA teaches transforming the aerial view into a two-dimensional map of the retail environment using the multiple layout features identified within the combined image of the environment, (see at least [¶ 00138] The system can also generate a planogram layout that defines relative locations of a map elevations (or other virtual or visual representations) of shelving structures within the store. For example, the system can link an elevation map to a shelving structure identified in the floor map based on coordinates stored in metadata of optical data captured by the robotic system and later combined into an image from which the elevation map of the shelving structure was generated. The system can repeat this process to link each elevation map to a shelving structure (or other storage element) in the floor map.)
Thus, Lipton discloses a method for generating a map of an indoor environment using different images obtained from the location security cameras. BOGOLEA teaches a method for 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of BOGOLEA for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment. Doing so allows for a more accurate representation of the indoor location like a retail store.

Regarding claim 19 as best understood, Lipton discloses a system, comprising:
an image module configured to access images of a retail environment captured via multiple security cameras placed within the retail environment; and (see at least [column 7, line 1-5] FIG. 1 illustrates an exemplary automated video surveillance system 100. A video camera 102 may be positioned to view an area of a retail enterprise to obtain video data. Optionally, the video data from the video camera 102 may be stored in a video database 104.)
a map generation module configured to generate a map depicting a layout of the retail environment based on features extracted from the accessed images, by: creating an aerial view of the retail environment by stitching together the accessed images to form a combined image of the retail environment; (see at least [column 6, line 41-48] The exemplary automated video surveillance system of the invention may combine information and video primitives from multiple cameras. This can enable applications like cross-camera tracking of targets. Data from multiple cameras can be combined and all applications listed above applied to the combined information. This way the shopping habit of customers may be analyzed in more details than just relying on a single camera.)
identifying multiple layout features within the combined image of the retail environment; and (see at least [column 6 line 31-40] The exemplary automated video surveillance system of the invention may employ low-level video analytics algorithms to process the video feeds to extract all of the objects of interest, whilst ignoring any irrelevant background motion. These objects of interest may be described via a set of “video primitives, which may be a text description of all of the objects and observable features within a video. These video primitives also may include descriptions of the objects, their locations, Velocities, shape, colors, location of body parts, etc.)
Lipton fails to explicitly disclose a method for generating a map of the environment based on the layout features identified. However, Meredith teaches: 
estimating positions of one or more walkable paths within the retail environment relative to the multiple layout features, and (see at least [col. 8, line 54-67] Still another referenced function of the present technology, also described in more detail below (e.g., in connection with FIG. 7) is generating an architecture map and/or a walking path map. The architectural map can be referred to by other names and need not include entirely, or at all, what may be considered by some to be architectural features. Features can include, depending on the area (e.g., areas including indoor and/or outdoor portions), billboards, bus stop stands, trees, hills, cliffs, fencing, other barriers, man-made or natural, the like, and other. Other names for this map include, e.g., an architectural layout, a structural map or layout, a layout, an area layout, a layout map, an area layout map, the like, or other.)
the two-dimensional map depicting a layout of the retail environment that includes the one or more walkable paths (see at least [col. 25, line 40-48] At block 608, the location determined can be communicated as desired. Such as by providing the information via a display 302 and/or audio device 328 (e.g., speaker) of the subject device 300 for advising a user of the subject device 300. Communicating the location determined can also include, e.g., sending the location information to a destination device, such as a remote server 200, being the same or different than the server 200 that may have been involved with the method 400, 500, 600 up to this point. AND [col. 10, line 65 – col. 11, line 5] As illustrated in FIG. 3, the mobile device 300 includes a display 302 for displaying multimedia Such as, for example, application graphical user interfaces (GUIs), text, images, US 9,380,425 B2 11 Video, telephony functions such as Caller ID data, setup functions, menus, music, metadata, messages, wallpaper, graphics, Internet content, device status, preferences settings, map and location data, routes and other directions, points of interest (POI), and the like.)
Thus, Lipton discloses a system for generating a map of an indoor environment using different images obtained from the location security cameras. Meredith teaches a system for generating a map of the environment based on the layout features identified.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of Meredith to generate a map of the indoor environment based on layout features 
Lipton fails to explicitly disclose a method for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment. However, BOGOLEA teaches transforming the combined image into a two-dimensional map of the retail environment using the multiple layout features identified within the combined image of the environment, (see at least [¶ 00138] The system can also generate a planogram layout that defines relative locations of a map elevations (or other virtual or visual representations) of shelving structures within the store. For example, the system can link an elevation map to a shelving structure identified in the floor map based on coordinates stored in metadata of optical data captured by the robotic system and later combined into an image from which the elevation map of the shelving structure was generated. The system can repeat this process to link each elevation map to a shelving structure (or other storage element) in the floor map.)
Thus, Lipton discloses a system for generating a map of an indoor environment using different images obtained from the location security cameras. BOGOLEA teaches a system for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image of the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton to incorporate the teachings of BOGOLEA for generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined image .

Claim 2, 7, 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton in view of Meredith and BOGOLEA as applied to claim 1, 13, and 19 above, and further in view of Bjorke et al. U.S. Patent No. 10,030,979 (“Bjorke”).
Regarding claim 2 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Meredith further teaches generating an intermediate map that presents the identified multiple layout features at fixed positions within the indoor location; 117947-8008.USo1/141559096.1estimating positions of one or more of the walkable paths based within the indoor location based on the fixed positions of the multiple layout features within the indoor location; (see at least [col. 8, line 54-67] Still another referenced function of the present technology, also described in more detail below (e.g., in connection with FIG. 7) is generating an architecture map and/or a walking path map. The architectural map can be referred to by other names and need not include entirely, or at all, what may be considered by some to be architectural features. Features can include, depending on the area (e.g., areas including indoor and/or outdoor portions), billboards, bus stop stands, trees, hills, cliffs, fencing, other barriers, man-made or natural, the like, and other. Other names for this map include, e.g., an architectural layout, a structural map or layout, a layout, an area layout, a layout map, an area layout map, the like, or other.)
 Lipton discloses a computer-readable medium for generating a map of an indoor environment using different images obtained from the location security cameras. Meredith teaches a computer-readable medium for generating an intermediate map representing features at fixed locations in the indoor location.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium that performs object recognition, generates a map of the identified layout features, and estimating layout paths on a map based on the location of these features. However, Bjorke teaches the non-transitory computer-readable medium of claim 1, wherein generating an interactive map of the environment within the indoor location that is based on the identified multiple layout features includes: performing object recognition techniques to identify the multiple layout features within the combined image; (see at least [column 8, line 8-15] In another aspect, the waypoint location component 104 can determine the at least one waypoint location based on object data indicative of an object included in the 3D model. For example, the waypoint location component 104 can identify one or more objects included in the 3D model. The one or more objects can be identified by the waypoint location component 104 via one or more automatic object-recognition algorithms.)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a computer-readable medium that performs object recognition, generates a map of the identified layout features, and estimating layout paths on a map based on the location of these features.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of 

Regarding claim 7 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium where the interactive map of the environment includes racetracks estimated to be positioned between different features in the indoor location. However, Bjorke teaches the non-transitory computer-readable medium of claim 1, wherein generating an interactive map of the environment within the indoor location that is based on the identified multiple layout features includes determining a layout that includes multiple racetracks estimated to be positioned between the multiple different features within the indoor location (see at least [column 21, line 1-4] To reach the second location 1004, a path 1006 from the first location 1002 to the second location 1004 includes a stairwell 1008. The path 100 can be rendered through the 3D model.)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a computer-readable medium where the interactive map of the environment includes racetracks estimated to be positioned between different features in the indoor location.


Regarding claim 10 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium where the interactive map provides an interactive interface providing the user with identified walking routes to products in the retail store. However, Bjorke teaches the non-transitory computer-readable medium of claim 1, wherein the indoor location is a retail store, and wherein the generated interactive map provides an interface via which users within the indoor location may identify walking routes to products sold within the retail store and presented within the generated interactive map (see at least [ABSTRACT] Visual data indicative of 2D data or 3D data of the captured 3D model along the path is transmitted to a remote client device to simulate navigation of the path within the captured 3D model between the first location and the second location. AND [column 8, line 50-53] Alternatively, points of interest can determined by other user input data, such as when searching for items of a known class in a retail store or warehouse, etc.)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Bjorke to generate a map where the interactive map provides an interactive interface providing the user with identified walking routes to products in the retail store. Doing so allows for easy navigation of customers through the indoor location, or retail store.

Regarding claim 11 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium where the interactive map is included in shopping assist application showing navigation paths for users. However, Bjorke teaches the non-transitory computer-readable medium of claim 1, wherein the indoor location is a retail store, and wherein the generated interactive map is part of a shopping assist application that presents navigation paths within the retail store to users such that the users may utilize the presented navigation paths to traverse the store and obtain multiple products sold by the retail store (see at least [column 4, line 21-29] A navigation path through a 3D model can guide viewers through a 3D space of the 3D model in a naturalistic manner using a visual interface. As such, a viewing experience of a 3D model by a user on a device can be improved. Navigation through a 3D mode by a user on a device can also be improved. Moreover, an amount of 3D data for a 3D model that is rendered on a remote client device (e.g., a number of panoramas views, etc.) can be reduced and/or optimized.)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a computer-readable medium where the interactive map is included in shopping assist application showing navigation paths for users.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Bjorke to generate a map where the interactive map is included in shopping assist application showing navigation paths for users. Doing so allows for easy navigation of customers through the indoor location, or retail store.

Regarding claim 12 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a method for generating a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium where the generated interactive map includes an application to show the path to a location within the retail store. However, Bjorke teaches (see at least [column 4, line 21-29] A navigation path through a 3D model can guide viewers through a 3D space of the 3D model in a naturalistic manner using a visual interface. As such, a viewing experience of a 3D model by a user on a device can be improved. Navigation through a 3D mode by a user on a device can also be improved. Moreover, an amount of 3D data for a 3D model that is rendered on a remote client device (e.g., a number of panoramas views, etc.) can be reduced and/or optimized.)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a computer-readable medium where the interactive map shows paths to a location within the indoor location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Bjorke to generate a map where the interactive map shows paths to a location within the indoor location. Doing so allows for easy navigation of customers through the indoor location, or retail store.

Regarding claim 15 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 13. Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a method where the generated interactive map includes an application to show the path to a location within the retail store. However, Bjorke teaches (see at least [column 4, line 21-29] A navigation path through a 3D model can guide viewers through a 3D space of the 3D model in a naturalistic manner using a visual interface. As such, a viewing experience of a 3D model by a user on a device can be improved. Navigation through a 3D mode by a user on a device can also be improved. Moreover, an amount of 3D data for a 3D model that is rendered on a remote client device (e.g., a number of panoramas views, etc.) can be reduced and/or optimized.)
Thus, Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a method where the interactive map shows paths to a location within the indoor location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Bjorke to generate a map where the interactive map shows paths to a location within the indoor location. Doing so allows for easy navigation of customers through the indoor location, or retail store.

Regarding claim 20 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 19. Lipton in view of Meredith disclose a system for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium that performs object recognition, generates a map of the identified layout features, and estimating layout paths on a map based on the location of these features. However, Bjorke teaches the system of claim 19, wherein transforming the combined image into a two-dimensional map of the retail environment using the identified multiple layout features includes estimating the positions of the walkable paths within the retail environment based on positions of the multiple layout features within the combined image (see at least [column 11, line 6-24] In an aspect, in addition to employing the at least one waypoint location determined by the waypoint location component 104, the path component 106 can employ a pathfinding algorithm to determine an optimal path (e.g., an optimal travel path) between the first location and the second location. For example, the path component 106 can employ a pathfinding algorithm to determine an optimal path from the first location to the at least one waypoint location, and another optimal path from the at least one waypoint location to the second location. In one example, the path component 106 can employ a modified least-distance pathfinding algorithm to determine an optimal path from a set of paths through a network of nodes associated with the 3D model. The optimal path determined based on the pathfinding algorithm can be an unobstructed path through the 3D model that avoids objects (e.g., furniture such as tables, chairs, etc.) in the 3D model and/or provides smooth navigational transitions around corners and/or along steep vertical transitions in the 3D model.)
Thus, Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Bjorke teaches a method that performs object recognition, generates a map of the identified layout features, and estimating layout paths on a map based on the location of these features.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Bjorke to perform object recognition and generate a map of the identified layout features and estimating layout paths on a map based on the location of these features. Doing so allows for easy navigation of customers through the indoor location, or retail store.

Claims 3, 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton in view of Meredith and BOGOLEA as applied to claim 1, 13, and 19 above, and further in view of Zeine et al. U.S. Patent No. 9,971,015 (“Zeine”).
Regarding claim 3 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium to receive an indication that part of the indoor environment has changed and generating an updated version of the interactive map. However, Zeine teaches the non-transitory computer-readable medium of claim 1, further comprising:
receiving an indication that at least a portion of the environment within the indoor location has changed; and (see at least [Fig. 8] #818 TRACK MOVEMENT DATA ASSOCIATED WITH THE ONE OR MORE NON - STATIC OBJECTS WITHIN THE WIRELESS POWER DELIVERY ENVIRONMENT BASED A THREE - DIMENSIONAL IMAGE OF THE WIRELESS POWER DELIVERY ENVIRONMENT AND THE PHASE DIFFERENCES)
generating an updated version of the interactive map of the environment within the indoor location that is based, at least in part, on one or more layout features within images taken by the multiple security cameras after the indication was received (see at least [Fig. 8] #822 GENERATE A MOTION - BASED MAP INDICATING THE AGGREGATED MOVEMENT OF THE ONE OR MORE NON - STATIC OBJECTS)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Zeine to receive an indication that part of the indoor environment has changed and generating an updated version of the interactive map. Doing so allows for having the most updated map accessible for easier navigation of customers.

Regarding claim 8 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium for indicating features in the indoor location that include static objects. However, Zeine teaches the non-transitory computer-readable medium of claim 1, wherein the multiple different features include static objects positioned within the indoor location (see at least [Fig. 7B] #732 PROCESS EXPECTED PHASE PATTERNS IN AGGREGATE TO IDENTIFY STATIC OR SEMI - STATIC OBJECTS AND OTHER OBSTRUCTIONS WITHIN THE WIRELESS POWER DELIVERY ENVIRONMENT)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Zeine for indicating features in the indoor location that include static objects. Doing so allows a generated map with static fixtures accessible for easier navigation of customers.

Regarding claim 9 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium for indicating features in the indoor location that include moving objects. However, Zeine teaches the non-transitory computer-readable medium of claim 1, wherein the multiple different features include moving objects positioned within the indoor location (see at least [Fig. 8] #816 PROCESS THE DIFFERENCES IN THE PHASE PATTERNS TO IDENTIFY ONE OR MORE NON - STATIC OBJECTS WITHIN THE WIRELESS POWER DELIVERY ENVIRONMENT)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Zeine teaches a computer-readable medium for indicating features in the indoor location that include moving objects.


Regarding claim 17 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 13. Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a method for indicating features in the indoor location that include static fixtures. However, Zeine teaches the method of claim 13, wherein the multiple layout features include static fixtures within the retail environment (see at least [Fig. 7B] #732 PROCESS EXPECTED PHASE PATTERNS IN AGGREGATE TO IDENTIFY STATIC OR SEMI - STATIC OBJECTS AND OTHER OBSTRUCTIONS WITHIN THE WIRELESS POWER DELIVERY ENVIRONMENT)
Thus, Lipton in view of Meredith disclose method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Zeine teaches a method for indicating features in the indoor location that include static fixtures.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Zeine for indicating features in the indoor location that 

Regarding claim 18 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 13. Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a method for indicating features in the indoor location that include moving objects. However, Zeine teaches the method of claim 13, wherein the multiple layout features include dynamically moving objects within the retail environment (see at least [Fig. 8] #816 PROCESS THE DIFFERENCES IN THE PHASE PATTERNS TO IDENTIFY ONE OR MORE NON - STATIC OBJECTS WITHIN THE WIRELESS POWER DELIVERY ENVIRONMENT)
Thus, Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Zeine teaches a method for indicating features in the indoor location that include moving objects.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Zeine for indicating features in the indoor location that include moving objects. Doing so allows a generated map with moving objects accessible for easier navigation of customers.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lipton in view of Meredith and BOGOLEA as applied to claim 1 above, and further in view of Baker et al. U.S. Patent No. 7,619,658 (“Baker”).
Regarding claim 4 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium for combining different images to create an aerial view of the environment to generate a segmented panorama view of the indoor location environment. However, Baker teaches the non-transitory computer-readable medium of claim 1, wherein combining the multiple different images to create a combined image that presents an aerial view of the environment within the indoor location includes stitching the images together to generate a combined image that depicts a segmented panorama view of the environment within the indoor location (see at least [Fig. 7] #701 A Plurality Of Source Images Are Captured or Acquired AND #703 The Plurality Of Source Images Are Abutted To Produce A Seamless Composite Image Without Using Image Overlap)
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Baker teaches a computer-readable medium for combining different images to create an aerial view of the environment to generate a segmented panorama view of the indoor location environment.
. 

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipton in view of Meredith and BOGOLEA as applied to claim 1 and 13 above, and further in view of Stevenson et al. U.S. Patent No. 2005/0036036 (“Stevenson”).
Regarding claim 5 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium for receiving images of the indoor location environment using PZT cameras. However, Stevenson teaches non-transitory computer-readable medium of claim 1, wherein receiving multiple different images of an environment within the indoor location includes receiving the multiple different images from PZT (pan, zoom, tilt) cameras arranged within the indoor location (see at least [¶ 0024] In a further preferred embodiment, the pan, tilt and zoom conditions of a camera are controlled by the control means, the control apparatus includes a display showing the image viewed by the camera and pointer means on the display whereby the operator can select an area of the image using the pointer on the display and the control means controls the pan and tilt conditions so that the image viewed by the camera is substantially centered on the center of the selected area and the zoom condition is controlled so that the area selected is substantially the extent of the area displayed by the camera. AND [FIG. 1])
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Stevenson teaches a computer-readable medium for receiving images of the indoor location environment using PZT cameras.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Stevenson for receiving images of the indoor location environment using PZT cameras. Doing so allows for more accurate generation of an interactive map for use in the indoor location.

Regarding claim 6 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 1. Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a computer-readable medium for receiving images of portions of the indoor location environment using PZT cameras. However, Stevenson teaches the non-transitory computer-readable medium of claim 1, wherein receiving multiple different images of an environment within the indoor location includes receiving the multiple different images from PZT (pan, zoom, tilt) cameras arranged within the indoor location and configured to take images of at least a portion of the environment within the indoor location In a further preferred embodiment, the pan, tilt and zoom conditions of a camera are controlled by the control means, the control apparatus includes a display showing the image viewed by the camera and pointer means on the display whereby the operator can select an area of the image using the pointer on the display and the control means controls the pan and tilt conditions so that the image viewed by the camera is substantially centered on the center of the selected area and the zoom condition is controlled so that the area selected is substantially the extent of the area displayed by the camera. AND [FIG. 1])
Thus, Lipton in view of Meredith disclose a computer-readable medium for generating a map of features for an indoor environment using different images obtained from the location security cameras. Stevenson teaches a computer-readable medium for receiving images of portions of the indoor location environment using PZT cameras.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Stevenson for receiving images of the indoor location environment using PZT cameras. Doing so allows for more accurate generation of an interactive map for use in the indoor location.

Regarding claim 16 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 13. Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a method for receiving images of the indoor location environment using PZT cameras. However, Stevenson teaches the method of In a further preferred embodiment, the pan, tilt and zoom conditions of a camera are controlled by the control means, the control apparatus includes a display showing the image viewed by the camera and pointer means on the display whereby the operator can select an area of the image using the pointer on the display and the control means controls the pan and tilt conditions so that the image viewed by the camera is substantially centered on the center of the selected area and the zoom condition is controlled so that the area selected is substantially the extent of the area displayed by the camera. AND [FIG. 1])
Thus, Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Stevenson teaches a method for receiving images of portions of the indoor location environment using PZT cameras.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Stevenson for receiving images of the indoor location environment using PZT cameras. Doing so allows for more accurate generation of an interactive map for use in the indoor location.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lipton in view of Meredith and BOGOLEA as applied to claim 13 above, and further in view of Tamir et al. U.S. Patent No. 9,390,459 (“Tamir”).
Regarding claim 14 as best understood, Lipton in view of Meredith disclose the invention as stated above with respect to claim 13. Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras.
Lipton in view of Meredith fail to explicitly disclose a method where the identified features included in the map generated of the retail environment includes sales counters and racks, and estimating walking paths based on these features. However, Tamir teaches the method of claim 13, wherein the multiple layout features include point of sale counters and racks within the retail environment, and wherein transforming the aerial view into a two-dimensional map of the retail environment using the identified multiple layout features includes estimating walking paths within the retail environment based on positions of the point of sale counters and racks within the retail environment (see at least [column 5, line 33-56] The sales floor 200 may be divided into areas or portions (not shown) in which products belonging to corresponding categories may be arranged. Certain areas of the sales floor may include stairways, escalators, and/or elevators (not shown) that may link the sales floor 200 with other sales floors and/or other floors of the business, and may, along with other building structures (e.g., storage rooms, dressing rooms, bathrooms, and checkout counters, not shown), act as obstacles to movement of customers and employees of the business about the sales floor 200. The illustration of FIG. 2 also includes a location X 205 which may represent, for example, the location of a customer entry/ exit door of the business. In a representative embodiment of the present invention, the layout of each of the sales floors of the business, including the physical locations and dimension of the various islands, storage rooms, dressing rooms, bath rooms, and checkout counters, and the presence and connectivity of various sales floors via Stairways, escalators, and elevators may be maintained by, for example, the host system 68 of the computer network 100 of FIG.1, and may be used in calculating route information for customers wishing to locate particular products and product categories on the sales floor(s), and by other systems of the business. Such information may be referred to herein as map information. AND [Fig. 3])
Thus, Lipton in view of Meredith disclose a method for generating a map of features for an indoor environment using different images obtained from the location security cameras. Tamir teaches a method where the identified features included in the map generated of the retail environment includes sales counters and racks, and estimating walking paths based on these features.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lipton in view of Meredith to incorporate the teachings of Tamir where the identified features included in the map generated of the retail environment includes sales counters and racks, and estimating walking paths based on these features. Doing so allows for more accurate generation of an interactive map, consisting of retail store areas, such as sales counters and racks, for use in the indoor location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668